DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendments to the Specification filed 8/16/2022 are acceptable and have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-22, 24-26, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (WO 2007/100745 – no copy has been provided by the Examiner as this reference was cited by Applicant on the 12/8/2021 IDS) in view of Adair (US Pat 5,284,474).
Re claim 12, Yamamoto discloses a method of administering a therapeutic substance (drugs”, Para 25) to a target region of an eye 2 (“suprachoroidal space”, Para 46) (Para 25), the method comprising: inserting a distal end portion 4 (Fig 3A; “a cutting or ablative tip 4”, Para 46) of a puncture member (“first element”, Para 45) into a first portion of the eye 1 (“sclera”, Para 46), with the distal end portion of the puncture member disposed within the first portion (Para 45, as seen in Fig 3A,3B), advancing an elongate member (“second element”, Para 45; having “choroidal distention tip 8” of Fig 3A and Para 46) distally relative to the puncture member to displace a second portion of the eye 3 (“choroid”, Para 46) relative to the first portion to at least one of create or expand the target region (“atraumatically distend the choroid inwards, maintaining a pathway to the suprachoroidal space”, Para 45), the target region being disposed between the first portion and the second portion (as seen in Fig 3A); and conveying through a lumen (inherent in view of Para 45 that discloses that the “second element may be disposed within […] the first element”) of the puncture member the therapeutic substance into the target region (Para 25; it is noted that Yamamoto does not explicitly disclose if the substance is injected into the first element or the second element, but since the second element resides within the first element (i.e. the “puncture member”) the therapeutic is “conveyed through” the lumen of the first element either directly or indirectly). 
Yamamoto does not explicitly disclose, in this embodiment, the step of withdrawing the elongate member proximally relative to the puncture member with the target region created or expanded; additionally, Yamamoto does not disclose that the advancing of the elongate member is automatically in response to reduced resistance provided by the target region.
However, in another embodiment (that of Para 47), Yamamoto discloses that the first element (i.e. the “puncture member”) can be “advanced through the sclera and into the suprachoroidal space” (Para 47) for the purpose of providing direct injections into the target region instead of having to fluidly dissect any interposing scleral tissue in order to reach the target region (Para 47). One of ordinary skill in the art would recognize distal advancement of the first element (i.e. the “puncture member”) would be relative to the second element (i.e. the “elongate member”) and that because the movement of the two elements is relative to each other, this movement is also considered withdrawal of the elongate member proximally relative to the puncture member; therefore, this second embodiment teaches withdrawing the elongate member proximally relative to the puncture member when the target region is created or expanded. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first embodiment of Yamamoto to include the step of withdrawing the elongate member proximally relative to the puncture member when the target region is created or expanded, as taught by the second embodiment of Yamamoto, for the purpose of providing direct injections into the target region instead of having to fluidly dissect any interposing scleral tissue in order to reach the target region (Para 47).
Additionally, Adair teaches a method (depicted in Fig 7-9; Col 6, Lines 23-43) comprising inserting a distal end portion 14 (Fig 2) of a puncture member 10 (Fig 2) into a first portion 70+72+74 (Fig 8)(as seen in Fig 8; Col 6, Lines 30-34); with the distal end portion of the puncture member disposed within the first portion, advancing, automatically in response to reduced resistance provided by a target region 76 (Fig 9), an elongate member 16+24 (Fig 2) distally relative to the puncture member (Col 6, Lines 34-38) to displace a second portion 78 (Fig 9) relative to the first portion to at least one of create or expand the target region (as seen in Fig 9), the target region being disposed between the first and second portions (as seen in Fig 9); and conveying through a lumen of the puncture member, a therapeutic substance into the target region (Col 6, Lines 38-43). Adair teaches that automatically advancing the elongate member in response to reduced resistance provided by the target region minimizes the chance that the puncture member will come into contact with and perforate the second portion (Col 5, Lines 37-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include the elongate member configured such that it automatically advances in response to reduced resistance provided by the target region, as taught by Adair, for the purpose of minimizing the chance that the puncture member will come into contact with and perforate the second portion (Col 5, Lines 37-40). 
Re claim 13, Yamamoto as modified by the second embodiment of Yamamoto in claim 12 above discloses that the conveying occurs after the withdrawing is initiated (“If the needle is advanced through the sclera and into the suprachoroidal space, the needle may then be used for direct injections”, Para 47).
Re claim 14, Yamamoto discloses contacting an outer surface of the eye with a stopper (“plate”, Para 43) associated with the puncture member to control a depth of entry of the puncture member during the inserting (“a plate […] to provide for localization and control of the angle and depth of insertion”, Para 43).
Re claim 15, Yamamoto discloses that the inserting includes inserting the distal end portion of the puncture member tangentially relative to a natural curvature of the eye (as seen in Fig 6).
Re claims 16 and 17, Yamamoto discloses all the claimed features except that the elongate member is a wire (as required by claim 16) having a distal end that is rounded (as required by claim 17). Adair, however, teaches providing the elongate member as a wire (“wire 16” – Col 5, Line 30) with a rounded distal end 29 (as seen in Fig 2; Col 5, Lines 30-40) for the purpose of minimizing the change that the puncture member will come into contact with and perforate the second portion and for providing a flat bearing surface (Col 5, Lines 37-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include the elongate member as a wire with a rounded distal end, as taught by Adair, for the purpose of minimizing the change that the puncture member will come into contact with and perforate the second portion and for providing a flat bearing surface (Col 5, Lines 37-42).
Re claim 18, Yamamoto discloses that the puncture member is a hollow needle (“the leading tip of the delivery device is preferably shaped to facilitate penetration of the sclera […] by cutting”, Para 42 and “the second element may be disposed within […] the first element”, Para 45 support the “first element” being a “hollow needle”). 
Re claim 19, Yamamoto discloses viewing, via an imaging system (“optical device”, Para 50) that is external to the eye (the “optical device” is “incorporated within a microcannula, or may be an independent device such as a microendoscope” and includes “a camera and monitor for direct visualization”, Para 50), the elongate member extending beyond a terminal end of the puncture member and in contact with the second portion (as seen in Fig 3B; “upon contacting the choroid”, Para 12), and the distal end portion of the puncture member within the target region (“the tip 4 [of the first element] is to the suprachoroidal space”, Para 46).  
Re claim 20, Yamamoto discloses that the puncture member is associated with a syringe (“screw driven syringe”, Para 62) configured to convey the therapeutic substance through the lumen of the puncture member (Para 62).
Re claim 21, Yamamoto discloses that the elongate member has a blunt tip (“atraumatically”, Para 45).
Re claim 22, Yamamoto discloses that the first portion is a sclera of the eye, the second portion is a choroid of the eye, and a target region is the suprachoroidal space of the eye (“sclera 1”, “suprachoroidal space 2”, “choroid 3”, Para 46).
Re claim 24, Yamamoto discloses that the advancing the elongate member distally includes advancing the elongate member distally through the lumen of the puncture member to displace the second portion of the eye (“the second element may be disposed within […] the first element” and “a second element, which can advance, and atraumatically distend the choroid inward”, Para 45).
Re claim 25, Yamamoto discloses prior to the inserting, dissecting an outer portion of the eye (“radially incised”, Para 54).  
Re claim 26, Yamamoto discloses that the first portion is a sclera of the eye, the second portion is a choroid of the eye, and a target region is the suprachoroidal space of the eye (SCS) (“sclera 1”, “suprachoroidal space 2”, “choroid 3”, Para 46), the advancing the elongate member distally includes advancing the elongate member distally through the lumen of the puncture member (“the second element may be disposed within […] the first element”, Para 45) to displace the choroid of the eye relative to the sclera to at least one of create or expand the SCS (“a second element, which can advance, and atraumatically distend the choroid inwards, maintaining a pathway to the suprachoroidal space”, Para 45; as seen in Fig 3B).  
Re claim 28, Yamamoto disclose all the claimed features except that the elongate member is operably coupled to an energy storage member, and the advancing includes the energy storage member exerting a force on the elongate member that is insufficient to advance the elongate member when a distal end of the elongate member is in the first portion but sufficient to advance the elongate member when the distal end of the elongate member is in the target region. Adair, however, teaches that the elongate member is able to automatically advance in response to reduced resistance provided by the target region (as set forth in the rejection of claim 12 above) by means of being operably coupled to an energy storage member 20 (Fig 2) that exerts a force on the elongate member that is insufficient to advance the elongate member when a distal end of the elongate member is in the first portion but sufficient to advance the elongate member when the distal end of the elongate member is in the target region (Col 6, Lines 23-38); Adair teaches that providing an energy storage member to cause the elongate member to act in this manner minimizes the chance that the puncture member will come into contact with and perforate the second portion (Col 5, Lines 37-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include an energy storage member that exerts a force insufficient to advance the elongate member when a distal end of the elongate member is in the first portion but sufficient to advance the elongate member when the distal end of the elongate member is in the target region, as taught by Adair, for the purpose of minimizing the chance that the puncture member will come into contact with and perforate the second portion (Col 5, Lines 37-40). 
Re claim 29, Yamamoto disclose all the claimed features except that the elongate member is operably coupled to a spring, and the advancing includes the spring exerting a force on the elongate member that is insufficient to advance the elongate member when a distal end of the elongate member is in the first portion but sufficient to advance the elongate member when the distal end of the elongate member is in the target region. Adair, however, teaches that the elongate member is able to automatically advance in response to reduced resistance provided by the target region (as set forth in the rejection of claim 12 above) by means of being operably coupled to a spring 20 (Fig 2) that exerts a force on the elongate member that is insufficient to advance the elongate member when a distal end of the elongate member is in the first portion but sufficient to advance the elongate member when the distal end of the elongate member is in the target region (Col 6, Lines 23-38); Adair teaches that providing a spring to cause the elongate member to act in this manner minimizes the chance that the puncture member will come into contact with and perforate the second portion (Col 5, Lines 37-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include a spring that exerts a force insufficient to advance the elongate member when a distal end of the elongate member is in the first portion but sufficient to advance the elongate member when the distal end of the elongate member is in the target region, as taught by Adair, for the purpose of minimizing the chance that the puncture member will come into contact with and perforate the second portion (Col 5, Lines 37-40). 

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (WO 2007/100745)/Adair (US Pat 5,284,474) in view of Ali et al. (PG PUB 2010/0081707)
Re claim 23, Yamamoto/Adair disclose all the claimed features except that the target region is a subretinal space of the eye. Ali, however, teaches administering a therapeutic substance to a subretinal space of the eye (Para 8) since this location has been shown desirable for providing safe and effective delivery of gene therapy vectors that improve visual function and preserve existing vision (Para 3,6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto/Adair to include the target region as a subretinal space of the eye, as taught by Ali, for the purpose of providing safe and effective delivery of gene therapy vectors that improve visual function and preserve existing vision (Para 3,6).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (WO 2007/100745)/Adair (US Pat 5,284,474) in view of Gordon et al. (WO 01/17589 – a copy of which was previously supplied with the 3/7/2022 Detailed Action).
Re claim 27, Yamamoto discloses that the elongate member has a blunt tip (“atraumatically distend the choroid inwards”, Para 45) and that an imaging system (“optical device”, Para 50) that is external to the eye (the “optical device” is “incorporated within a microcannula, or may be an independent device such as a microendoscope” and includes “a camera and monitor for direct visualization”, Para 50) is used to view that the distal end portion of the puncture member is within the SCS (Para 50), but Yamamoto/Adair does not explicitly disclose that the imaging system is also used to view the elongate member extending beyond a terminal end of the puncture member and in contact with the choroid. Gordon, however, teaches an imaging system that comprises a first marker 40 (Fig 1) on an outer element 34 (Fig 1; comparable to Yamamoto’s first element), a second marker 40 (Fig 1) on an inner element 42 (Fig 1; comparable to Yamamoto’s second element) and an imaging modality (Page 6, Lines 31-35) that allows for viewing the inner element extending beyond a terminal end of the outer member (as seen in Fig 1; Page 6, Lines 33-35) for the purpose of conveying to the user the locations of the distal ends of the elements both relative to each other and relative to desired sites (Page 7, Lines 28-31). Yamamoto discloses that their imaging system is capable of determining the distance that the choroid is from the delivery device (“the delivery device may incorporate a sensor at the leading tip […] to determining depth and the location of the choroid”, Para 41) and therefore, one of ordinary skill in the art would recognize that when modified to also include the markers and imaging modality of Gordon, the modified imaging system would view the elongate member extending beyond a terminal end of the puncture member (as taught by Gordon) and would also view the elongate member in contact with the choroid (since Yamamoto determines the distance to the choroid and Gordon determines the distance between the two elements, when these distances are equal, the elongate member is in contact with the choroid). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto/Adair to include the imaging system such that it also can view the elongate member extending beyond a terminal end of the puncture member and in contact with the choroid, as taught by Gordon, for the purpose of conveying to the user the locations of the distal ends of the elements both relative to each other and relative to desired sites (Page 7, Lines 28-31).

Claims 30-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (WO 2007/100745) in view of Yoon (US Pat 5,401,247).
Re claim 30, Yamamoto discloses a method of administering a therapeutic substance (drugs”, Para 25) to a target region of an eye 2 (“suprachoroidal space”, Para 46) (Para 25), the method comprising: inserting a distal end portion 4 (Fig 3A; “a cutting or ablative tip 4”, Para 46) of a puncture member (“first element”, Para 45) into a first portion of the eye 1 (“sclera”, Para 46), with the distal end portion of the puncture member disposed within the first portion (Para 45, as seen in Fig 3A,3B), advancing an elongate member (“second element”, Para 45; having “choroidal distention tip 8” of Fig 3A and Para 46) distally relative to the puncture member to displace a second portion of the eye 3 (“choroid”, Para 46) relative to the first portion to at least one of create or expand the target region (“atraumatically distend the choroid inwards, maintaining a pathway to the suprachoroidal space”, Para 45), the target region being disposed between the first portion and the second portion (as seen in Fig 3A); and with the target region created or expanded, conveying the therapeutic substance into the target region (Para 25). 
Yamamoto does not disclose that a spring-provided force is used to perform the advancing of the elongate member.
Yoon, however, teaches a method (Col 11, Lines 21-54) involving inserting a distal end portion of a puncture member 176 (Fig 13,13A) into a first portion T (Fig 16A); with the distal end portion disposed in the first portion, using a spring-provided force (via spring 198, Fig 13; Col 11, Lines 48-54) to advance an elongate member 184 (Fig 13,13A) distally relative to the puncture member into a target region (“anatomical cavity”, as seen in Fig 17A; Col 11, Lines 48-54); Yoon teaches that using a spring-provided force provides automatic advancement of the elongate member once the target region is reached (Col 11, Lines 48-54).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include the advancing of the elongate member being performed by a spring-provided force, as taught by Yoon, for the purpose of providing automatic advancement of the elongate member once the target region is reached (Col 11, Lines 48-54).
Re claim 31, Yamamoto discloses that the conveying includes conveying the therapeutic substance through a lumen (inherent in view of Para 45 that discloses that the “second element may be disposed within […] the first element”) defined by the puncture member (Para 25; it is noted that Yamamoto does not explicitly disclose if the substance is injected into the first element or the second element, but since the second element resides within the first element (i.e. the “puncture member”), the therapeutic is “conveyed through” the lumen of the first element either directly or indirectly).
Re claim 32, Yamamoto discloses that the elongate member is slidably disposed within a lumen defined by the puncture member (inherent in view of Para 45 that discloses that the “second element may be disposed within […] the first element”).
Re claim 33, Yamamoto discloses contacting an outer surface of the eye with a stopper (“plate”, Para 43) associated with the puncture member to control a depth of entry of the puncture member during the inserting (“a plate […] to provide a localization and control of the angle and depth of insertion”, Para 43).
Re claim 34, Yamamoto discloses that the inserting includes inserting the distal end portion of the puncture member tangentially relative to a natural curvature of the eye (as seen in Fig 6).
Re claim 35, Yamamoto discloses that the elongate member has an atraumatic distal end (“atraumatically”, Para 45). 
Re claim 36, Yamamoto discloses all the claimed features except explicitly disclosing that the elongate member is flexible. Yoon, however, teaches that the elongate member is flexible (Col 8, Lines 54-58) for the purpose of ensuring that any contact made with delicate tissue does not result in injury (Col 8, Lines 54-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include the elongate member such that it is flexible, as taught by Yoon, for the purpose of ensuring that any contact made with delicate tissue does not result in injury (Col 8, Lines 54-58).
Re claim 37, Yamamoto discloses that the first portion is a sclera of the eye, the second portion is a choroid of the eye, and the target region is the suprachoroidal space of the eye (“sclera 1”, “suprachoroidal space 2”, “choroid 3”, Para 46).
Re claim 38, Yamamoto discloses that the advancing the elongate member distally includes advancing the elongate member distally through a lumen of the puncture member to displace the second portion of the eye (“the second element may be disposed within […] the first element” and “a second element, which can advance, and atraumatically distend the choroid inward”, Para 45). 
Re claim 39, Yamamoto discloses a method of administering a therapeutic substance (drugs”, Para 25) to a target region of an eye 2 (“suprachoroidal space”, Para 46) (Para 25), the method comprising: inserting a distal end portion 4 (Fig 3A; “a cutting or ablative tip 4”, Para 46) of a puncture member (“first element”, Para 45) through a first portion of the eye 1 (“sclera”, Para 46) and towards the target region (Para 46); as the distal end portion of the puncture member reaches the target region (Para 45, as seen in Fig 3A,3B), advancing an elongate member (“second element”, Para 45; having “choroidal distention tip 8” of Fig 3A and Para 46) distally relative to and through a lumen (inherent in view of Para 45 that discloses that the “second element may be disposed within […] the first element”) defined by the puncture member (Para 25; it is noted that Yamamoto does not explicitly disclose if the substance is injected into the first element or the second element, but since the second element resides within the first element (i.e. the “puncture member”), the therapeutic is “conveyed through” the lumen of the first element either directly or indirectly) to displace a second portion of the eye 3 (“choroid”, Para 46) relative to the first portion to at least one of create or expand the target region (“atraumatically distend the choroid inwards, maintaining a pathway to the suprachoroidal space”, Para 45), the target region being disposed between the first portion and the second portion (as seen in Fig 3A); and with the target region created or expanded, conveying the therapeutic substance into the target region (Para 25). 
Yamamoto does not disclose that a force provided by a compressive element is used to perform the advancing of the elongate member.
Yoon, however, teaches a method (Col 11, Lines 21-54) involving inserting a distal end portion of a puncture member 176 (Fig 13,13A) into a first portion T (Fig 16A); with the distal end portion disposed in the first portion, using a force provided by a compressive element (via spring 198, Fig 13; Col 11, Lines 48-54) to advance an elongate member 184 (Fig 13,13A) distally relative to the puncture member into a target region (“anatomical cavity”, as seen in Fig 17A; Col 11, Lines 48-54); Yoon teaches that using force provided by a compressive element provides automatic advancement of the elongate member once the target region is reached (Col 11, Lines 48-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include the advancing of the elongate member being performed by a force provided by a compressive element, as taught by Yoon, for the purpose of providing automatic advancement of the elongate member once the target region is reached (Col 11, Lines 48-54).
Re claim 40, Yamamoto discloses that the inserting includes inserting the distal end portion of the puncture member tangentially relative to a natural curvature of the eye (as seen in Fig 6).
Re claim 41, Yamamoto discloses that the elongate member has an atraumatic distal end (“atraumatically”, Para 45). 
Re claim 42, Yamamoto discloses all the claimed features except explicitly disclosing that the elongate member is flexible. Yoon, however, teaches that the elongate member is flexible (Col 8, Lines 54-58) for the purpose of ensuring that any contact made with delicate tissue does not result in injury (Col 8, Lines 54-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include the elongate member such that it is flexible, as taught by Yoon, for the purpose of ensuring that any contact made with delicate tissue does not result in injury (Col 8, Lines 54-58).
Re claim 43, Yamamoto discloses that the first portion is a sclera of the eye, the second portion is a choroid of the eye, and the target region is the suprachoroidal space of the eye (“sclera 1”, “suprachoroidal space 2”, “choroid 3”, Para 46).
Re claim 44, Yamamoto discloses that the conveying includes conveying the therapeutic substance through the lumen (inherent in view of Para 45 that discloses that the “second element may be disposed within […] the first element”) of the puncture member (Para 25; it is noted that Yamamoto does not explicitly disclose if the substance is injected into the first element or the second element, but since the second element resides within the first element (i.e. the “puncture member”), the therapeutic is “conveyed through” the lumen of the first element either directly or indirectly).

Response to Arguments
Applicant’s arguments filed 8/16/2022 have been considered but are moot in view of the present Detailed Action that utilizes the newly-cited Adair and Yoon references to teach the amended subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 1,527,291 to Zorraquin, US Pat 2,623,521 to Shaw, US Pat 4,662,870 to Augustine et al. and US Pat 5,104,381 to Gresl et al. each disclose a method using an inner elongate member that is advanced through an outer puncture member by a spring-provided force as a result of reduced resistance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783